PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/875,981
Filing Date: 2 May 2013
Appellant(s): Tyson, Dylan, J.



__________________
Bethany R. Salpietra (Reg. No. 73,408)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated June 12, 2020 from which the appeal is taken have been modified by the Appeal Conference (attended by the Conferees listed at the end of this document) conducted on April 1, 2021.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.” 
The following ground(s) of rejection remain applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 14-20 are method claims that recite the rebalancing of a bond portfolio.  Claims 1-7 are apparatus claims that recite the methods of claims 14-20, performed on general-purpose “hardware processors”.  Claims 8-13 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 14-20.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20
In addition, see the following claimed steps in independent claims 1 (emphasis added): "determine an aggregate value of the one or more assets removed from the reference portfolio" and “calculate, at the second time, an actual market value of the reference portfolio at the second time”. Independent claims 8 and 14 recites similar steps. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 8, 14 recite "determine an aggregate value of the one or more assets removed from the reference portfolio" and “calculate, at the second time, an actual market value of the reference portfolio at the second time”, but do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely recite the equivalent to the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
The rejection of Claims 1-20 under 35 U.S.C. §103 as being unpatentable over US 2011/0196705 to Long et al. (“Long”, Published Aug. 11, 2011) in view of US 2008/0313097 to Chacko et al. (“Chacko”, Published Dec. 18, 2008).

(2) Response to Argument
	In the Appeal Brief filed on February 12, 2021, the Appellants argue that “the claims are eligible at least because they integrate any alleged abstract idea into a practical application” (see page 9 of the Appeal Brief). The Examiner respectfully disagrees for the following reasons, all of which are based on the USPTO’s Alice/Mayo framework for 35 USC § 101 analysis as discussed in MPEP § 2106 et seq. The Examiner respectfully submits that in light of the following reasons, the Board should affirm the 35 USC § 101 rejections of all pending claims.
	In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). More specifically, claims 14-20 are method claims that recite the rebalancing of a bond portfolio.  Claims 1-7 are apparatus claims that recite the methods of claims 14-20, as performed on general-purpose “hardware processors”.  Claims 8-13 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 14-20.  
	For the remainder of this discussion, we focus on independent claim 14, which is a method claim. Independent claims 1 and 8 recite similar features. The former claim (claim 1) is an apparatus claim that recites the method of claim 14 as performed on general-purpose system that comprises “a memory” and “one or more hardware processors communicatively coupled to the memory”.  The latter claim 14.
	In regards to revised Step 2A, Prong One of the Alice/Mayo analysis, claim 14 recites a judicial exception: an abstract idea (See MPEP §2106.04). More specifically, claim 14 recites method steps that consist of “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
	Such “business method” steps recited in claim 14 include: 
(1) “receiving … data indicative of a plurality of participants in a pension plan”, 
(2) “determining… a premium amount for an annuity generated based on the pension plan”, 
(3) “receiving … data indicative of one or more reference portfolios, each of the one or more reference portfolios comprising a plurality of assets indicative of assets that, when transferred, satisfy payment of the premium amount”, 
(4) “calculating … at a first time, an expected market value of the reference portfolio at a second time, the second time occurring after the first time”, 
(5) “removing … one or more assets from the reference portfolio after the first time and before the second time”,
(6) “determining an aggregate value of the one or more assets removed from the reference portfolio”, 
(7) “after removing the one or more assets and before the second time, adding to the reference portfolio additional assets of the same type as one or more assets remaining in the reference portfolio, an aggregate value of the additional assets being equal to the aggregate value of the one or more assets removed from the reference portfolio”, 
(8) “calculating … at the second time, an actual market value of the reference portfolio at the second time”, 
(9) “based on the actual market value and the expected market value of the reference portfolio, calculating … an adjustment value of the reference portfolio, the adjustment value comprising a ratio of 
(10) “adjusting the premium amount by multiplying the premium amount by the adjustment value of each of the one or more reference portfolios”, and 
(11) “communicating … to a user device separate from the administration device, the adjusted premium amount for display on the user device”.
Therefore, contrary to the Appellant’s arguments in the Appeal Brief, independent claim 14 almost exclusively recites method steps that consist of “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)”, which are “abstract ideas” performed on general-purpose computer processors.  
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”.  
In claim 14, the “additional elements” consist exclusively of “one or more processors”.  There is no “additional element” recited in the claim aside from this feature. This claim “no more than generally links the use of a judicial exception to a particular technological environment or field of use”. The Examiner submits that due to its generality, “one or more processors” is not even a recitation of “a particular technological environment” or a “[technological] field of use”.
claim 14 recites "determine an aggregate value of the one or more assets removed from the reference portfolio" and “calculate, at the second time, an actual market value of the reference portfolio at the second time”, but does not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claim 14 does not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. Claim 14 merely recites the equivalent to the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).
The Examiner interprets that the “additional elements” in claim 14, that consist exclusively of “one or more processors” is equivalent to reciting the words “apply it” to the judicial exception (abstract idea), or to mere instructions to implement the abstract idea on a computer.
The Appellant argues unpersuasively that “The claimed system addresses [a] waste of computational resources by automatically adjusting the premium payment in response to market fluctuations. In this manner, the system does not have to repeat one or more steps of the administration process used to generate an annuity agreement, thereby conserving computing resources that would otherwise be used if the annuity failed to generate due to such fluctuations.” (See page 10 of the Appeal Brief).
The Appellant further argues unpersuasively that “Because, the claimed features provide a more efficient way of generating premiums for annuities based on pension plans that conserves both time and computing resources, as compared to existing systems, they provide a technical improvement and thereby integrate any alleged abstract idea into a practical application” and “Accordingly, significant networking and processing resources may be expended in creating new annuity generation agreements resulting from changes occurring between the time that an agreement is signed and the proposed annuity generation date.” (See page 10 of the Appeal Brief).
However, the Appellant appears to have misinterpreted the USPTO’s October 2019 Patent Eligibility Guidance Update, 11-13 (October 17, 2019), because the Appellant characterizes its guidance as stating that “claim limitations that ‘reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field’ are sufficient to integrate a judicial exception into a practical application”.
The present claims (e.g. claim 14) do not recite “a technological solution to a technological problem”, as discussed in MPEP §§ 2106.05(a) and (f). Instead, the claims recite a solution to a business 
Therefore, the claims (e.g. claim 14) do not "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field", as required in MPEP § 2106.05(a) (citing Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225 (2014)). Instead, any improvement to the functioning of the computer itself is an incidental byproduct of the improvement to the abstract idea (i.e. the business method).
Furthermore, the Appellant’s following argument is irrelevant for 35 USC § 101 eligibility: “Furthermore, in order to help ensure that the parties are aware of any adjustments made to the premium, the system is configured to automatically communicate the adjusted premium for display by the device(s) used by the issuer and/or pension plan to interact with the claimed system.” (See page 10 of the Appeal Brief). 
However, this claimed “automatic communication” of the adjusted premium, for display by the device(s) used by the issuer and/or pension plan, is mere “Insignificant Extra-Solution Activity”.  This feature is not sufficient to render the claims patent eligible under 35 USC § 101. (See MPEP §§ 2106.04(d) and 2106.05(g), citing Parker v. Flook, 437 U.S. 584 (1978), and  Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)).
Independent claims 1 and 8 are rejected under 35 USC § 101 for the same reasons as independent claim 14.  None of the dependent claims remedy the 35 USC § 101 deficiencies of the independent claims 1, 8, and 14.
For the above reasons, it is believed that the 35 USC § 101 rejections should be sustained.

Respectfully submitted,
/Ayal I. Sharon/
Examiner, Art Unit 3695
June 8, 2020 

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695             
                                                                                                                                                                                           /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal